COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Neat Home Investors, LLC, Ignacio Flores, and Leticia
                            Ramirez v. Frank Grande and Suzan Grande d/b/a CJ
                            Properties

Appellate case number:      01-17-00334-CV

Trial court case number:    CI55015

Trial court:                County Court at Law No. 2 and Probate Court of Brazoria
                            County

       Appellants, Neat Home Investors, LLC, Ignacio Flores, and Leticia Ramirez, have
filed a notice of appeal of the trial court’s April 5, 2017 final judgment and have filed
their appellants’ brief. The brief of appellees, Frank Grande and Suzan Grande d/b/a CJ
Properties, was due on September 11, 2017. Appellees, representing that the parties have
reached a settlement, twice moved for an extension of time to file their brief. We granted
appellees’ motions and extended the time to file their brief to January 9, 2018. On
January 30, 2018, the Clerk of this Court notified the parties that, unless they filed a
motion to dispose of the appeal, notified the Court of the status of the settlement
proceedings, or demonstrated that a live controversy as to the merits of the appeal
existed, the Court might dismiss the appeal. Appellees responded by filing a third agreed
motion to extend the time to file their brief. In their motion, appellees state that “[t]he
parties have settled this matter and have a signed Rule 11 amongst the attorneys” but
indicate that the settlement is not finalized.
       Accordingly, we abate the appeal. Unless the parties file, within 30 days of the
date of this order, a motion to reinstate and dismiss or otherwise dispose of the appeal, a
report advising the Court of the status of the settlement proceedings, or a response
demonstrating that a live controversy as to the merits of the appeal exists, the appeal may
be reinstated and dismissed without further notice.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: February 22, 2018